      Daren R. Brinkman, President
  1
      BRINKMAN PORTILLO RONK, APC
  2   4333 Park Terrace Drive, Ste. 205
      Westlake Village, CA 91361
  3   Tel: 818.597.2992 | Fax: 818.597.2998
      AZ@brinkmanlaw.com
  4

  5   In Pro Per

  6                         UNITED STATES BANKRUPTCY COURT

  7                                    DISTRICT OF ARIZONA

  8                                                  Chapter 11
  9
                                                     Case No.: 2:14-bk-01451-MCW
 10
         In Re:                                      B.A.P. No.: 18-1268
 11      GILBERT HOSPITAL, LLC,
                   Debtor.                                APPELLANT'S STATEMENT OF ISSUES
 12
                                                          ON APPEAL
 13

 14

 15         Brinkman Portillo Ronk, APC ("Appellant") hereby submit this Statement of Issues on
 16   Appeal pursuant to Federal Rule of Bankruptcy Procedure 8009. Appellant presents the following
 17   issues on appeal:
 18   Creditor Trust Agreement Provisions re Dispute over Professional Fees
 19     1. Did the Gilbert Hospital(“GH”) Bankruptcy Court abuse its discretion when it issued a
 20         sanctions order as part of its improper attempt to exercise subject matter jurisdiction over
 21         the Creditor Trust/Trustee’s Professional when the Creditor Trust only gives the GH
 22         Bankruptcy Court jurisdiction if the Professional specifically asks the GH Bankruptcy
 23         Court to resolve a dispute related to the Professional’s compensation?
 24     2. Did the GH Bankruptcy Court abuse its discretion in issuing a sanctions order as part of its
 25         improper attempt to exercise subject matter jurisdiction over Creditor Trust/Trustee
 26         Professional fees when the Creditor Trust specifically limits the time period for an
 27         objection to seven calendar days from service of such billing statements upon the Creditor
 28         Trust Board?

                                                      1
          STATEMENT OF ISSUES ON APPEAL
Case 2:14-bk-01451-MCW         Doc 2074 Filed 10/11/18 Entered 10/11/18 19:53:08                   Desc
                                Main Document    Page 1 of 6
  1     3. Did the GH Bankruptcy Court abuse its discretion in issuing a sanctions order as part of its
  2        improper attempt to exercise subject matter jurisdiction over the Creditor Trust/Trustee’s
  3        Professional fees when the only parties with standing to object to the Professional’s fees
  4        are limited by the Creditor Trust Agreement to the Creditor Trustee and the Creditor Trust
  5        Board members?
  6     4. Did the GH Bankruptcy Court abuse its discretion when it issued a sanctions order as part
  7        of its improper attempt to assert subject matter jurisdiction over the Creditor Trust/
  8        Trustee’s Professional’s billing invoices?
  9   Sanctions Order
 10     5. Did the GH Bankruptcy Court abuse its discretion when it issued a sanctions order against
 11        BPR under FRBP Section 9011?
 12     6. Did the GH Bankruptcy Court abuse its discretion when it issued a sanctions order against
 13        BPR under FRBP Section 105?
 14     7. Did the GH Bankruptcy Court abuse its discretion when it issued a sanctions order against
 15        BPR under its “inherent powers”?
 16     8. Did the GH Bankruptcy Court abuse its discretion when it issued a sanctions order against
 17        BPR?
 18     9. Did the GH Bankruptcy Court abuse its discretion when it issued a sanctions order payable
 19        to the Creditor Trust, creditor Law Offices of Michael Carmel, Ltd and creditor Southwest
 20        Medical Services
 21     10. Did the GH Bankruptcy Court abuse its discretion when it issued a sanctions order in the
 22        amount of $40,000 against BPR?
 23     11. Did the GH Bankruptcy Court abuse its discretion when it issued a sanctions order against
 24        BPR for not filing with the Court its bills submitted to the Creditor Trust/Trustee?
 25   Improper Courtroom
 26     12. Did the GH Bankruptcy Court abuse its discretion in issuing a sanctions order in its
 27        improper attempt to exercise subjection matter jurisdiction over the “implementation or
 28

                                                        2
         STATEMENT OF ISSUES ON APPEAL
Case 2:14-bk-01451-MCW        Doc 2074 Filed 10/11/18 Entered 10/11/18 19:53:08                     Desc
                               Main Document    Page 2 of 6
  1        interpretation of the Amended Joint Plan, the Confirmation Order or this Stipulated Order”
  2        in violation of the Stipulated Confirmation Order which specifically granted exclusive
  3        jurisdiction of such matters to the FHA Court?
  4     13. Did the GH Bankruptcy Court abuse its discretion when it sua sponte issued an accounting
  5        order requiring the Creditor Trustee to file its Professional’s billing invoices?
  6     14. Did the GH Bankruptcy Court abuse its discretion when it issued an OSC why BPR should
  7        not be sanctioned for following the GH Bankruptcy Court’s August 16, 2018 order (the
  8        “Accounting Order”) that compelled the Creditor Trustee to act and BPR was not named in
  9        Accounting Order?
 10   Order Stayed and Personal Animosity
 11     15. Did the GH Bankruptcy Court abuse its discretion when it issued conflicting orders on
 12        August 16, 2018 and then sanctioned BPR for not complying with the conflicting orders?
 13     16. Did the GH Bankruptcy Court abuse its discretion when it sanctioned BPR for not
 14        complying with an order that was stayed by the GH Court’s September 7, 2018 order?
 15     17. Did the GH Bankruptcy Court abuse its discretion when it found that BPR had not
 16        complied with its August 16, 2018 order?
 17     18. Did the GH Bankruptcy Court abuse its discretion when it found that BPR had not
 18        complied with its August 16, 2018 order when it had specifically provided BPR with the
 19        opportunity to “purge the contempt” by filing BPR’s invoices and BPR followed the GH
 20        Court’s directions for purging the contempt?
 21     19. Did the GH Bankruptcy Court abuse its discretion when it acted as an advocate for
 22        creditors Carmel and SWMS?
 23     20. Did the Bankruptcy Court abuse its discretion when it issued sanctions against BPR as
 24        punishment for questioning the GH Court’s post-confirmation jurisdiction over the Creditor
 25        Trust/Trustee’s professional fees?
 26     21. Did the Bankruptcy Court abuse its discretion when it sanctioned BPR out of personal
 27        animosity, yet the GH Court did not sanction the Reorganized Gilbert Debtor nor its
 28

                                                      3
         STATEMENT OF ISSUES ON APPEAL
Case 2:14-bk-01451-MCW        Doc 2074 Filed 10/11/18 Entered 10/11/18 19:53:08                Desc
                               Main Document    Page 3 of 6
  1           counsel Gerald Shelley when they stole approximately $250,000 belonging to claimant Nat
  2           Palaniappan?
  3      22. Did the Bankruptcy Court abuse its discretion when it sanctioned BPR out of personal
  4           animosity, yet the GH Court did not sanction the GH Reorganized Debtor or its counsel
  5           when Debtor misappropriated money held in Trust for creditors pending resolution of
  6           Buckeye dispute?
  7

  8
         DATED: October 11, 2018                              Respectfully Submitted,
  9
                                                              BRINKMAN PORTILLO RONK, APC
 10

 11
                                                              By:    /s/ Daren R. Brinkman
 12                                                                  Daren R. Brinkman, President
                                                                     In pro per
 13

 14
      This is to certify that the foregoing was e-filed
 15   on October 11, 2018 in the United States
      Bankruptcy Court,
 16

 17 …and copies served the same day via ECF
      Notice and electronic mail as follows:
 18

 19
             ELIZABETH C. AMOROSI Elizabeth.C.Amorosi@usdoj.gov
 20          CARLOS M. ARBOLEDA arboledac@abfirm.com, achavez@abfirm.com,Misty@abfirm.com
             WALTER J. ASHBROOK , sybil.aytch@quarles.com
 21          THOMAS C.
              AXELSEN afigueroa@shermanhoward.com,TAXELSEN@COX.NET,efiling@sah.com
 22          MICHAEL R AYERS azcourtorders@hinshawlaw.com
             EDWARD K. BERNATAVICIUS edward.k.bernatavicius@usdoj.gov
 23          FAY W. BIDLACK fbidlack@jsslaw.com, lbourland@jsslaw.com,dsharp@jsslaw.com
             BRIAN BLUM brian@andantelaw.com, teresie@andantelaw.com
 24          BRUCE J. BORRUS bborrus@foxrothschild.com
             Daren R. Brinkman daren@brinkmanlaw.com,
 25
              brinkmanlaw@ecf.inforuptcy.com,az@brinkmanlaw.com
 26          MICHAEL W. CARMEL michael@mcarmellaw.com, sharon@mcarmellaw.com
             SCOTT B. COHEN SBC@ENGELMANBERGER.COM, mkk@eblawyers.com
 27          JOSEPH E. COTTERMAN joe.cotterman@gknet.com, gjk@gknet.com
             Grant L. Cartwright gcartwright@maypotenza.com,
 28           AHarnisch@maypotenza.com,eluna@maypotenza.com

                                                          4
             STATEMENT OF ISSUES ON APPEAL
Case 2:14-bk-01451-MCW           Doc 2074 Filed 10/11/18 Entered 10/11/18 19:53:08                  Desc
                                  Main Document    Page 4 of 6
           DEAN M. DINNER dean.dinner@sackstierney.com,
  1         samanta.rivera@sackstierney.com,Sandra.dousdebes@sackstierney.com,Heidi.scheving-
            nelson@sackstierney.com
  2
           KEVIN M. DUDDLESTEN kduddlesten@mcguirewoods.com, pmartin@mcguirewoods.com
  3        WILLIAM W. FIFE william@williamfifelaw.com
           ROGER R. FOOTE rfoote@jacksonwhitelaw.com, sswartz@jacksonwhitelaw.com
  4        ALEXANDER J GANCAYCO alexander.gancayco@nlrb.gov
           DANIEL E. GARRISON dan@andantelaw.com, teresie@andantelaw.com
  5        ANDREW A. HARNISCH aharnisch@maypotenza.com, eluna@maypotenza.com
           ROBERT P. HARRIS robert.harris@quarles.com, sybil.aytch@quarles.com
  6        KEITH L. HENDRICKS khendricks@law-msh.com, dnavarro@law-msh.com,docket@law-
            msh.com
  7
           KYLE S. HIRSCH kyle.hirsch@bclplaw.com,
  8         laremus@bclplaw.com,carussell@bclplaw.com,kara.schrader@bclplaw.com
           LAWRENCE D. HIRSCH lhirsch@psazlaw.com, ceckert@psazlaw.com
  9        PATRICK B HOWELL , tmichalak@whdlaw.com,dprim@whdlaw.com
           Brian D. Huben hubenb@ballardspahr.com
 10        JONATHAN P. IBSEN jibsen@clgaz.com, nfitzpatrick@clgaz.com
           STEVEN D. JEROME sjerome@swlaw.com, docket@swlaw.com,mminnick@swlaw.com
 11        CODY J. JESS bkdocket@biz.law
           CAROLYN J. JOHNSEN cjjohnsen@dickinsonwright.com,
 12         ksanchez@dickinsonwright.com,jhawkins@dickinsonwright.com,psabori@dickinsonwright.com
           ROB A JUSTMAN rjustman@meagher.com, vhenderson@meagher.com
 13
           ROBERT M. KORT rkort@lrrc.com, awhite@lrrc.com
 14        LOUIS DANIEL LOPEZ llopez@law-msh.com, docket@law-msh.com,dnavarro@law-
            msh.com
 15        RYAN J. LORENZ rlorenz@clarkhill.com, sordonez@clarkhill.com
           WESLEY S. LOY wsl@bowwlaw.com, mjk@bowwlaw.com
 16        HEATHER ANN MACRE ham@aikenschenk.com,
            slr@aikenschenk.com,baq@aikenschenk.com
 17        NANCY J MARCH nmarch@fclaw.com, mokoko@fclaw.com
           PERNELL W. MCGUIRE pmcguire@davismiles.com,
 18
            jstoner@davismiles.com,athomas@davismiles.com,klienhard@davismiles.com,klucas@davismiles
 19         .com,efile.dockets@davismiles.com,jmarquez@davismiles.com
           ADAM D. MELTON amelton@tep.com, egalbraith@tep.com
 20        KLAUS PETER MUTHIG muthigk@mcao.maricopa.gov, geiserr@mcao.maricopa.gov
           LAWRENCE E. PALLES lpalles@law-msh.com, docket@law-msh.com,ghadley@law-
 21         msh.com
           JILL H PERRELLA jperrella@swlaw.com, hblanco-
 22         serlin@swlaw.com,docket_tux@swlaw.com
           LISA PETERS lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com
 23        LAURA J PORTILLO laura@brinkmanlaw.com
           DONALD W. POWELL d.powell@cplawfirm.com
 24
           WESLEY DENTON RAY Ray@SacksTierney.com,
 25         Sandra.Dousdebes@sackstierney.com,Bankruptcy@SacksTierney.com
           PHILIP R. RUDD Rudd@SacksTierney.com, Bankruptcy@SacksTierney.com
 26        THOMAS J. SALERNO thomas.salerno@stinson.com,
            lindsay.petrowski@stinson.com,karen.graves@stinson.com
 27        KATHERINE ANDERSON SANCHEZ ksanchez@dickinsonwright.com,
            jhawkins@dickinsonwright.com,andersonkr70692@notify.bestcase.com
 28        DALE C. SCHIAN bkdocket@biz.law

                                                    5
           STATEMENT OF ISSUES ON APPEAL
Case 2:14-bk-01451-MCW        Doc 2074 Filed 10/11/18 Entered 10/11/18 19:53:08             Desc
                               Main Document    Page 5 of 6
             GERALD L. SHELLEY gshelley@fclaw.com, gkbacon@fclaw.com
  1          JOSEPH E. SHICKICH jshickich@foxrothschild.com, kseabright@foxrothschild.com
             CHRISTOPHER C. SIMPSON christopher.simpson@stinson.com,
  2
              Lindsay.petrowski@stinson.com,karen.graves@stinson.com
  3          MARK D. SVEJDA mark@azrealestatelawyers.com
             BRADLEY D. WEECH efile.dockets@davismiles.com
  4          DAVID IRA WEISSMAN dweissman@clarkhill.com, dlukas@clarkhill.com
             KURT M. ZITZER kzitzer@meagher.com, vhenderson@meagher.com
  5
      /s/ Heidi Pinkston
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                   6
             STATEMENT OF ISSUES ON APPEAL
Case 2:14-bk-01451-MCW         Doc 2074 Filed 10/11/18 Entered 10/11/18 19:53:08         Desc
                                Main Document    Page 6 of 6
